DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, and 8-17 filed February 16th 2022 are the subject matter of this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 
Status of Claims
 As indicated in the Office Action of 04/22/2021, claims 9-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021. Claims 1, 3-5 and 8 are the subject matter of this Office Action.
 
Response to Amendment
Applicant’s amendments, filed 02/16/2022 are acknowledged. Claim 1 has been amended to recite the limitations of (5) inducing the cancer cell death of the subject having a negative response by vitamin C, wherein the subject having a negative response by vitamin c has cancer deterioration or side effects by vitamin C. 
Applicant's arguments, filed 02/16/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.  
 Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of (3) “determining the subgroup having cancer cells with a low absorption level to the vitamin C as the subject having a negative response by vitamin C, when the cancer patients are treated with vitamin C of which the amount does not produce an amount of reactive oxygen species (ROS) capable of inducing the cancer cell death effectively”. There is insufficient antecedent basis for the limitation “the subject having a negative response by vitamin C” as the preceding text of the claim fails to recite “a subject having a negative response by vitamin C”. 
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
To overcome this rejection, Applicant is suggested to amend the limitation of “determining the subgroup having cancer cells with a low absorption level to the vitamin C as the subject having a negative response by vitamin C” to “determining the subgroup having cancer cells with a low absorption level to the vitamin C as a subject having a negative response by vitamin C”. 
Claim 1 also recites the limitation of “(4) administering to the subject having a negative response, Vitamin C at a concentration equal to or higher than the concentration which can produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death effectively”, 
There is insufficient antecedent basis for the limitation “the concentration” as the preceding text of the claim does not specifically recite a concentration which can produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death. 
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
To overcome this rejection, Applicant is suggested to amend the limitation of “(4) administering to the subject having a negative response, Vitamin C at a concentration equal to or higher than the concentration which can produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death effectively” to “(4) administering to the subject having a negative response, Vitamin C at a concentration equal to or higher than a concentration which can produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death effectively”.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (Free Radical Biology and Medicine Vol. 95 pages 200-208. Published 03/22/2016) in view of Keeling (US2013/0171271 published 07/04/2013).
Claim 1 is directed to the method of selecting a subject for administration of vitamin c comprising, (1) measuring the vitamin C absorption level of cancer cells obtained from the cancer patients; (2) based on the measured vitamin C absorption level, classifying the cancer patients into a subgroup having cancer cells with a low absorption level to the vitamin C, or a subgroup having cancer cells with a high absorption level to the vitamin C; (3) determining the subgroup having cancer cells with a low absorption level to the vitamin C as the subject having a negative response by vitamin C, when the cancer patients are treated with vitamin C of which the amount does not produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death effectively, wherein the subject having a negative response by vitamin c has cancer deterioration or side effects by vitamin C (4) administering to the subject having a negative response, vitamin C at a concentration equal to or higher than the concentration which can produce an amount of reactive oxygen species (ROS) being capable of inducing the cancer cell death effectively and (5) inducing the cancer cell death of the subject having a negative response by vitamin C.
As indicated in pages 30-31 and Figures 3A and 3B of the instant specification,  in the SVCT-2 low-expression cell lines (DLD-1 and HCT15), ROS was produced only in case of treating 1mM vitamin C, and it was not produced in case of treating 10M. In other words, it was confirmed that when treating a high concentration 1 mM of vitamin C to SVCT-2 low-expression cell lines, the anticancer effect was induced, but when treating a low concentration 10M of vitamin C, the anticancer effect was not induced and rather the proliferation of cancer cells was facilitated. 
 As a concentration of 1 mM or greater is indicated in the instant specification as a concentration that produces an amount of ROS in a cell line that comprises low expression of SVCT-2, the examiner has interpreted that administration of at least 1 mM vitamin C to a cancer patient comprising low-expression of SVCT-2 having a negative response to vitamin C therapy reads on the limitation of step 4 in claim 1.
Jung teaches the method of measuring the response of vitamin C (ascorbic acid) chemotherapy in patients with colorectal carcinoma. Jung teaches measuring the expression of the vitamin C transporter 2 (SVCT-2) in colorectal carcinoma cells. As shown in Figure 1, HCT-116 colorectal carcinoma cells do not comprise the vitamin C transporter 2 (SVCT-2), while alternative colorectal carcinoma cells (DLD1, SW480 and SW620 colorectal cancer cells) possess elevated levels of SVCT-2, which is contrary to what is reported in page 30-31 of the instant specification (SVCT-2 low-expression cell lines (DLD-1, Figure 1a of instant specification; Figure 1 of Jung).
 Regarding the limitation of step 2, from the expression data in Figure 1 of Jung, Jung classifies and determines that colorectal carcinoma patients in a murine HCT-116 colorectal cancer xenograft present in Figure 5 are patients with low vitamin C absorption. 
Regarding the limitation of step 3, Jung teaches subcutaneous administration of 0.5 g/kg ascorbic acid to colorectal carcinoma patients comprising low SVCT-2 expression and low vitamin C absorption in the murine HCT-116 colorectal cancer xenograft (page 207, left col. Figure 5A). As shown in Figure 5A, said 0.5 g/kg of Vitamin C does not induce cancer cell death in the HCT-116 colorectal carcinoma patient, as there is no difference in tumor volume in control patients and 0.5 g/kg vitamin C patients following the duration of the vitamin C treatment (Figure 5a). Said patients are identified as comprising a negative response to vitamin C and as comprising “cancer deterioration” based on Applicant’s arguments, which states that increases in cell proliferation following treatment is a sign of “cancer deterioration”. As shown in Figure 5a, said HCT-116 cell proliferation results in tumor volume increasing following continuous treatment with 0.5 g/kg of vitamin C. 
However, Jung does not specifically teach the step of (4) administering to the HCT-116 colorectal carcinoma subject who comprises a negative response to vitamin C therapy,  a dose of vitamin C that is equal to or higher than the concentration which can produce an amount of reactive oxygen species and (5) inducing cancer cell death in the subject with a negative response to vitamin C. 
 
    PNG
    media_image1.png
    377
    498
    media_image1.png
    Greyscale

 Keeling teaches a dose escalation study of vitamin C to HCT-116 colorectal carcinoma cells, the same colorectal carcinoma cells of Jung above that comprise a low absorption of vitamin C, a low expression of SVCT-2 and a negative response to vitamin C. Keeling teaches that the cytotoxic effect of vitamin C on said HCT-116 cells is dose-dependent. As shown in Figure 2a, a concentration of 100 micromolar vitamin C is ineffective at inhibiting HCT-116 colorectal proliferation. However, Keeling teaches that dose escalation from 100 micromolar vitamin C to doses of 20 mM vitamin C results in complete eradication of HCT-116 colorectal cancer cell viability ([0083], [0095-0096], Figure 2a). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the dose of vitamin C administered to HCT-116 colorectal carcinoma patients who comprise low expression of SVCT-2  and comprise a negative response to vitamin C as taught by Jung above, from a dose of 0.5 g/kg to a dose of 20 mM in view of Keeling. 
Motivation to escalate the dose of vitamin C from 0.5 g/kg to 20 mM to said HCT-116 colorectal carcinoma patient flows logically from the fact that vitamin C therapy is dose-dependent in HCT-116 colorectal tumors and that while 0.5 g/kg is ineffective at reducing tumor burden in HCT-116 colorectal carcinoma xenograft patients, a dose of 20 mM is effective at yielding complete HCT-116 colorectal cancer cell death. As such, said artisan would have readily predicted that the resulting dose escalation from 0.5 g/kg to 20 mM taught by Keeling to the methodology of Jung above would have effectively induced colorectal carcinoma cell death in the subject having the negative response by vitamin C. 
Regarding the limitation of claims 4-5, as shown in Figure 1b and Table 2 of the instant specification (page 25), said HCT-116 cells of Jung comprise an expression of SVCT-2 in a range of 10-20 ng in a total protein concentration of 50 g, which reads on a ratio of 0.02-0.04 (0.01-0.02 g SVCT-2 per 50g total protein).  Also, as shown in Figure 1b and Table 2 of the instant specification is the ratio of SVCT-2 in SW620 colorectal cancer cells of Jung, said SW680 cells comprise an expression of SVCT-2 in a range of 25-40 ng in a total protein amount of 50 g, which reads on the limitation of 0.05-0.08 (0.01-0.02 g SVCT-2 per 50g total protein). Both SVCT-2: total protein ratios embraced within the HCT-116 and SW680 colorectal carcinoma patients of Jung read on the limitations of claims 4-5.   

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628